Citation Nr: 1629557	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  10-06 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a dental disability with grinding of the teeth, for compensation purposes.

2.  Entitlement to an initial disability rating in excess of 10 percent prior to October 15, 2013, and in excess of 30 percent thereafter for left ulnar neuropathy.

3.  Entitlement to an initial compensable evaluation for onychodystrophy.

4.  Entitlement to an initial disability rating in excess of 10 percent prior to October 15, 2013, and in excess of 20 percent thereafter for residuals of osteochondromatosis of the left elbow.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1981 and from August 1983 to June 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and a September 2008 rating decision of the VA RO in Winston-Salem, North Carolina.

In October 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The case was previously before the Board in June 2012, when it was remanded for further development.    

The issues of entitlement to increased ratings for onychodystrophy and residuals of osteochondromatosis of the left elbow are addressed in the REMAND that follows the ORDER section of this decision.





FINDINGS OF FACT

1.  The Veteran is diagnosed with bruxism which medical opinions link to the pain resulting from a service-connected back disability; he does not have chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, or loss of the hard palate.

2.  The Veteran is left handed.  

3.  Prior to October 26, 2011, the Veteran's left ulnar neuropathy was manifested by mild incomplete paralysis of the nerve.  

4.  Beginning October 26, 2011, the Veteran's left ulnar neuropathy has been manifested by severe incomplete paralysis of the nerve.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2015).

2.  The criteria for a disability rating in excess of 10 percent for left ulnar neuropathy were not met prior to October 26, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8515, 8516 (2015).

3.  The criteria for a 40 percent disability rating, but not higher, for left ulnar neuropathy are met from October 26, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8515, 8516 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record also reflects that all service treatment records and available and relevant post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Veteran has been afforded appropriate VA examinations with respect to his claims for service connection and increased ratings, most recently in 2013.  The Veteran has not asserted, and the evidence of record does not show, that the disabilities being rated have increased significantly in severity since these examinations.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377   (2002).

Accordingly, the Board will address the merits of the appellant's claims.

II.  Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Service Connection for Dental Disability with Grinding of the Teeth

Legal Criteria

Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue shown by the evidence to have been incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. § 3.381(a) (2015).  

Service connection is also granted for disability which is aggravated by, proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381.  The Board notes that 38 C.F.R. § 3.381 was amended during the appeal; however, the amendments did not alter 3.381(b), and are not pertinent in this case.  See 77 Fed. Reg. 4496 (January 30, 2012).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321   (2007).

Factual Background and Analysis

The Veteran's service treatment records note treatment for cavities during service. There is no indication in these records of any dental trauma incurred during service.  The report of a March 1994 separation examination notes missing teeth that were replaced by partial dentures.  He was found to be dentally acceptable for separation.

The Veteran has testified that he began grinding his teeth during sleep during service.  

Post-service private and VA dental records clearly show that the Veteran has been diagnosed with bruxism, night time grinding of his teeth.  An August 2012 statement from the Veteran's private dentist links the Veteran's bruxism to pain resulting from his service-connected lumbar spine disorder.  

In October 2013 a VA dental examination of the Veteran was conducted.  The examiner indicated diagnoses of bruxism and loss of teeth for reasons other than periodontal disease.  Specifically X-ray examination showed the loss of teeth numbers 1, 5, 16, 29, and 32 with tooth number 20 being broken off and tooth number 17 being impacted.  The examiner opined that the Veteran's bruxism was at least as like as not due to pain resulting from the service-connected back disability.  However, the examination was also specific in finding that the Veteran did not have chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, or loss of the hard palate.  

The Board has considered the Veteran's statements and the medical opinions of the private and VA dentists.  These opinions link the Veteran's currently diagnosed bruxism and resulting tooth damage to his service-connected back disability.  There is no evidence that the bruxism has caused any symptoms or impairment other than damage of the Veteran's teeth.  There is no evidence of any resulting disability for which compensation is payable.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  As noted above, replaceable missing teeth are not disabling conditions for which compensation is payable.  In the absence of a current dental disability for compensation purposes, the claim must be denied. 

The Board has duly considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

IV.  Initial Disability Rating for Left Ulnar Neuropathy

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant. 38 C.F.R. § 4.69.  The medical evidence in this case confirms that the Veteran is left hand dominant.

A 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve of either upper extremity.  Moderate incomplete paralysis of the ulnar nerve of the major upper extremity is rated as 30 percent disabling.  Severe incomplete paralysis of the ulnar nerve of the major upper extremity is rated as 40 percent disabling.  A 70 percent rating is warranted for complete paralysis of the ulnar nerve of the major upper extremity with "griffin claw" deformity, due to flexor contraction of ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and flexion of wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  

The term "incomplete paralysis" used in reference to evaluation of peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

In the March 2008 rating decision on appeal, service connection was granted for left ulnar neuropathy, effective May 31, 2007.  The disability was assigned a 10 percent rating.  During the pendency of the claim, the rating was increased to 30 percent, effective October 15, 2013.  

In February 2008 a VA examination of the Veteran was conducted.  The Veteran reported being left handed.  The examiner noted that the Veteran had left ulnar release surgery during service.  He was receiving no current treatment for the disorder.  There was no evidence of paresthesias, dysesthesias, or other sensory abnormality, and no problems with activities of daily living were reported.  He was noted to have decreased grip on the left, but normal sensation with no atrophy.  

At the Travel Board hearing before the undersigned on October 26, 2011, the Veteran reported that his left ulnar neuropathy had increased in severity since the examination in February 2008.  As a result, the claim was remanded for further development, to include a VA examination.

The VA examination was performed in October 2013.  The diagnosis was left ulnar neuropathy.  The Veteran reported that his disability had increased since the last examination, with loss of feeling on the underside of his elbow.  The Veteran was again noted to be left handed.  Reported symptoms of the left upper extremity were: severe and constant pain; severe paresthesia or dysesthesias; and severe numbness.  Strength testing revealed impaired left elbow flexion and extension strength and impaired left wrist extension and grip strength, all being "3/5" instead of normal strength of "5/5."  Reflex examination revealed hypoactive bicep and tricep reflexes of the left upper extremity.  Sensory examination of the left upper extremity was negative.  The examiner indicated that the Veteran's left ulnar neuropathy was best described as severe incomplete paralysis.   

Based on the evidence, the Board concludes that a disability rating greater than 10 percent is not warranted for the Veteran's service-connected left ulnar neuropathy prior to October 26, 2011. The evidence does not show more than mild incomplete paralysis of the left ulnar nerve at any time prior to this date.  Although the Veteran complained of decreased grip strength, no sensory abnormality or pain was noted and no functional limitation was shown on VA examination in 2008.  In sum, the symptomatology comports with the presence of no more than mild incomplete paralysis of the Veteran's left ulnar nerve prior to October 26, 2011.

With respect to the period beginning October 26, 2011, the Veteran alleged on that date that the disability had increased in severity since the prior examination.  The presence of increased disability was confirmed on the VA examination ordered because of the Veteran's allegation that the disability had increased in severity.  Therefore, with resolution of reasonable doubt in the Veteran's favor, the Board finds that the increased disability rating is warranted from October 26, 2011, rather than the date in October 2013 when the VA examination was performed.

The VA examination in October 2013 revealed the presence of severe incomplete paralysis of the left ulnar nerve.  Therefore, a 40 percent rating is warranted for the period of the claim beginning October 26, 2011.  A schedular disability rating in excess of 40 percent is not warranted for the disability for any portion of the period of the claim because there is no evidence suggesting that the disability has more nearly approximated complete paralysis of the left ulnar nerve than severe incomplete paralysis of the left ulnar nerve.

The Board has considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case the manifestations of the disability are contemplated by the schedular criteria and a higher rating is authorized for greater impairment.  Therefore, the Board has determined that referral of this claim for extra-schedular consideration is not warranted.


ORDER

Service connection for a dental disability with grinding of the teeth is denied.  

The Board having determined that the Veteran's left ulnar neuropathy warrants a 10 percent rating prior to October 26, 2011, and a 40 percent rating thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Veteran's claim for a compensable disability rating for his service-connected onychodystrophy, a skin disorder of the fingernails, requires remand.  This disorder requires treatment with medication including Locoid Lipocream.  The August 2008 VA examination report indicates that this medication is not a "corticosteroid or an immunosuppressive."  The October 2013 VA examination report indicates that this medication is a topical corticosteroid.  Whether this medication is a corticosteroid is critical to the rating of the Veteran's claim.  See, 38 C.F.R. § 4.118, Diagnostic Codes 7813, 7806; Johnson v. McDonald, No. 14-2778, 2016 WL 791735 (Vet. App. 2016).  

The duration of the use of this medication is in question based on the evidence of record and needs to be resolved.  The record seems to indicate that the medication used to treat the Veteran's service-connected onychodystrophy is medically prescribed, but medical records related to this prescription medication are not in the record, and should be obtained.  

With respect to the Veteran's left elbow claim, the Board notes that the Court has held that a VA examination of the joints must, wherever possible, include range of motion testing, "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  In addition, if applicable the examiner must provide range of motion findings for the "opposite undamaged joint."  Correia v. McDonald, 13-3238 (Vet. App. July 5, 2016).  The Veteran has not been provided a VA examination that is in compliance with this decision.  Therefore, this claim must also be remanded.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain all outstanding records pertinent to the Veteran's claims, to include records pertaining to medications prescribed for his onychodystrophy during the period of that claim and any more recent VA treatment records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination by an examiner qualified to determine the current severity and manifestations of the Veteran's onychodystrophy. 

All pertinent evidence must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner. 

In particular, the examiner should be instructed to review the prior VA examination reports and the Veteran's current medications and indicate if the Locoid Lipocream prescribed to treat the onychodystrophy is a corticosteroid or an immunosuppressive medication.  The examiner should indicate whether the identification of this medication in the 2008 or the 2013 examination report is correct.  

The rationale for all opinions expressed must also be provided.

3.  The Veteran should also be afforded a VA examination by an examiner qualified to determine the current severity and manifestations of the Veteran's left elbow disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.  In particular, the examination should include range of motion testing, "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  In addition, the examiner must provide range of motion findings for the "opposite undamaged joint."  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  

The rationale for all opinions expressed must also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
5.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


